Exhibit 10.32
Amendment No. 1
to the
Coca-Cola Bottling Co. Consolidated
Officer Retention Plan
(As Amended and Restated Effective January 1, 2007)
     THIS AMENDMENT to the Coca-Cola Bottling Co. Consolidated Officer Retention
Plan (as amended and restated effective January 1, 2007) (the “Plan”) is adopted
by the Plan Administrator.
     WHEREAS, Coca-Cola Bottling Co. Consolidated (the “Company”) has adopted
and maintained the Plan to provide benefits to selected key employees; and
     WHEREAS, the Plan authorizes the Plan Administrator to make ministerial and
nonsubstantive amendments to the Plan which may be necessary or appropriate to
facilitate the administration, management and interpretation of the Plan,
provided the amendment does not materially affect the estimated cost to the
Company of maintaining the Plan.
     NOW THEREFORE, the Plan is amended as follows effective as of January 1,
2009:
     1. The last sentence of Section 1.16 of the Plan is hereby amended in its
entirety to read as follows:

      “The Participant’s ORP Accrued Retirement Benefit shall increase pro rata
with each completed calendar month for any partial Year of Plan Participation
the Participant completes.”

     2. Section 1.32 of the Plan is hereby amended by the addition of the
following language at the end thereof:

      “Age and Vested Percentage shown above shall be interpolated based on
completed months.”

     3. The Coca-Cola Bottling Co. Consolidated Officer Retention Plan (as
amended and restated effective January 1, 2007), as amended by this Amendment
No. 1, is hereby ratified and confirmed in all respects.

           
 
  Plan Administrator
 
       
 
  By:   /s/ Henry W. Flint
 
       
 
       
Date: November 17, 2008
       

